United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
NORTON AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0015
Issued: June 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On October 2, 2017 appellant, through counsel, timely appealed from a June 22, 2017
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed from OWCP’s last merit decision, dated June 29, 2012, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances set forth in
the Board’s prior decisions are incorporated herein by reference. The relevant facts are as follows.
On December 27, 1978 appellant, then a 33-year-old jet engine mechanic, sustained a
traumatic injury helping to move an engine fan case while in the performance of duty. He
described the nature of his injury as “left side of back (possible pulled muscle).” OWCP accepted
appellant’s claim for low back strain and herniated nucleus pulposus at L4-5.
By decision dated December 29, 1998, OWCP terminated appellant’s wage-loss
compensation and medical benefits, finding that the weight of the medical evidence established
that he no longer had residuals or disability due to the accepted employment conditions. Appellant
subsequently requested an oral hearing, held on June 21, 1999. By decision dated February 17,
2000, an OWCP hearing representative upheld the December 29, 1998 termination decision.
Appellant subsequently exercised his appeal rights several times, but the December 29,
1998 termination decision remained upheld.
On May 8, 2012 appellant again requested reconsideration.
By decision dated June 29, 2012, OWCP reviewed the merits of the case, but denied
modification of its prior decisions relating to the December 29, 1998 termination of appellant’s
wage-loss compensation and medical benefits.
Appellant again submitted multiple requests for reconsideration. However, OWCP issued
nonmerit decisions denying his requests, finding that he had not presented relevant and pertinent
new medical evidence or argument sufficient to warrant merit review.
On June 20, 2017 appellant, through counsel, again requested reconsideration of OWCP’s
June 29, 2012 decision. Counsel argued that a recurrence would be appropriate in appellant’s
claim and attached several reports from Dr. James Bryan Cooper, a Board-certified neurologist.4
3

Order Denying Petition for Reconsideration, Docket No. 14-1367 (issued July 29, 2015); Docket No. 14-1367
(issued October 14, 2014); Order Dismissing Appeal, Docket No. 10-2346 (issued June 27, 2011); Order Denying
Petition for Reconsideration, Docket No. 10-0206 (issued June 30, 2010); Docket No. 10-0206 (issued February 26,
2010); Order Denying Petition for Reconsideration, Docket No. 09-0023 (issued September 18, 2009); Docket No.
09-0023 (issued June 16, 2009); Order Denying Petition for Reconsideration (issued February 7, 2007); Docket No.
06-0746 (issued September 7, 2006); Docket No. 96-1544 (issued June 15, 1998).
4

By letter dated June 14, 2016, appellant, through counsel, had filed a claim for recurrence (Form CA-2a)
commencing September 1, 2011. Counsel noted that a recent medical report indicated that appellant’s medical
problems continued to worsen at the same site of the original injury. He argued that this was a natural progression of
the original injury, and as appellant had not been working, there was no question of filing a new claim based on new
factors of employment.

2

In an April 19, 2012 report, Dr. Cooper noted that he had examined appellant for a complaint of
lower back pain. He related that appellant had an injury from December 27, 1978. Appellant had
injured his back when he had picked up fan blades on an aircraft with a group of men, one of the
men dropped his portion, and the fan blades crashed onto appellant. He immediately felt a pop in
his back and ruptured the disc. Appellant was placed on light-duty work, and in 1983, was
diagnosed with mild facet degenerative disease. On review of a magnetic resonance imaging
(MRI) scan, Dr. Cooper noted that appellant had severe facet degenerative disease, beyond what
would be expected for a man of his age. He opined, “It is with a reasonable degree of medical
certainty that [appellant’s] dis[c] degenerative disease and advanced and severe facet degenerative
disease are due to the accident in 1978.” Dr. Cooper noted a past surgical history of knee
replacement and laminectomy of the lumbar spine around 2000. On examination, he noted
decreased vibratory sensation in the bilateral feet with some neuropathy. Appellant had a stiff,
antalgic gait with difficulty arising/walking. Dr. Cooper diagnosed lower back pain, facet
arthropathy, and bulging discs related to a military-service related incident in 1978 while working
on aircraft.
In a May 30, 2012 report, Dr. Cooper noted examining appellant for a complaint of lower
back pain. He noted that appellant had been injured in the civil service years before while working
on aircraft. On examination, Dr. Cooper noted pain to palpating in the lower back and difficulty
arising, a left greater than right positive straight leg raise, and superimposed neuropathy.
Dr. Cooper, in a report dated August 7, 2012, again noted examining appellant for a
complaint of back pain. He noted that on December 27, 1978 appellant sustained an employment
injury and immediately had a pop in his back. Dr. Cooper noted that appellant did not have back
pain prior to this incident. Appellant was diagnosed with a ruptured disc and subsequently
developed worsening facet arthropathy. Dr. Cooper indicated that appellant’s conditions were out
of proportion from what would be expected for his age, noting, “[Appellant] did not have pain and
did not seek medical care prior to that, thus it is medically reasonable that the incident, on
December 27, 1978, caused this.” On examination, appellant noted persistent lower back pain
with difficulty arising/walking.
On October 8, 2012 Dr. Cooper examined appellant for a complaint of back pain. He noted
that appellant’s lower back pain was related to a work-related incident remotely. On examination,
Dr. Cooper observed that appellant had pain on palpation, left greater than right, and decreased
sensation from the knee down. Appellant had difficult arising/walking and had an antalgic gait.
Dr. Cooper diagnosed facet arthropathy, lumbosacral neuritis, and diabetic neuropathy, as well as
assessing appellant with low back pain.
In a report dated November 6, 2012, Dr. Cooper examined appellant for a complaint of
back pain. He noted that appellant had significant degenerative disease, facet arthropathy, and
lumbosacral neuritis. On examination, Dr. Cooper noted pain on palpation to the lower back with
difficulty arising/walking.
On March 10, 2014 Dr. Cooper examined appellant for complaints of lumbosacral neuritis
and backache. He noted that appellant had been using a spinal cord stimulator for one year with
significant reduction in leg pain, although appellant continued to have lower back pain, greater on
the right. On examination, Dr. Cooper observed pain on palpation at L3-4, L4-5, and L5-S1. He
diagnosed lumbosacral neuritis. Dr. Cooper performed a facet injection.
3

On April 3, 2017 Dr. Cooper examined appellant for a complaint of back pain. He noted
that appellant reported that he had been injured on December 27, 1978. In 1983, Dr. Cooper was
diagnosed with mild facet degenerative disease. He indicated his opinion that these conditions
were due to the incident in 1978 within a reasonable degree of medical certainty. In 2002,
appellant underwent a laminectomy and in 2013, he had a spinal cord stimulator placed. He most
recently underwent a radiofrequency ablation in November 2016, which provided adequate pain
relief through January 2017, when it returned. On examination, appellant noted decreased
vibratory sensation in the feet bilaterally, which was likely neuropathy. He had difficulty arising,
with a stiff antalgic gait. Appellant had significant pain to palpation at L3-4, L4-5, and L5-S1
bilaterally, with the right greater than the left. Dr. Cooper diagnosed lumbosacral spondylosis
without myelopathy. He administrated an injection at facet joints on the right at L3-4, L4-4, L55, and L5-S1.
In a report dated May 5, 2017, Dr. Cooper examined appellant and noted that appellant had
ongoing spinal stenosis and degenerative disc disease, with a remaining herniated disc. He noted
that appellant had a work-related injury and still suffered the consequences. On examination,
Dr. Cooper observed that appellant had pain on palpation to the lower back and difficulty
arising/walking.
In a letter dated May 31, 2017, Dr. Cooper noted that he had previously written to express
his opinion that appellant’s current back problems were a direct consequence of a work-related
injury in 1978. He noted that appellant was in reasonably good health until 1978 without
significant complaints of back pain and again noted how the injury occurred. Dr. Cooper indicated
that, while an impartial medical specialist of record had reviewed MRI scans and concluded that
appellant did not have a herniated disc in 1998, he disagreed, noting that appellant had a disc
rupture, annular tear, and that “the old rupture is not completely healed.” He explained that, in
1998, there was no fresh and overtly ruptured disc, but that disc ruptures and bulges are “a
continuum of issues that must be both radiologically and clinically diagnosed and treated.”
Dr. Cooper opined that appellant’s current condition stemmed from the 1978 work incident and
that there was no indication or proof of intervening injury. He observed that appellant’s L4-5 disc
was severely degenerated and was the primary source of his chronic pain, with related features of
facet arthropathy and sacroiliitis. Dr. Cooper recommended a laminectomy.
By decision dated June 22, 2017, OWCP denied appellant’s request for reconsideration of
its June 29, 2012 decision, finding that it was untimely filed and failed to demonstrate clear
evidence of error. It further noted that because appellant’s work-related injury had resolved, it
could not consider recurrence.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.5 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.6 One such limitation is that for merit decisions issued on or
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
5

6

20 C.F.R. § 10.607.

4

after August 29, 2011, a request for reconsideration must be received by OWCP within one year
of the date of OWCP’s decision for which review is sought.7 Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the
integrated Federal Employees’ Compensation System (iFECS).8 The Board has found that the
imposition of the one-year limitation does not constitute an abuse of the discretionary authority
granted OWCP under section 8128(a) of FECA.9
OWCP may not deny an application for review solely because the application was untimely
filed. When an application for review is untimely filed, it must nevertheless undertake a limited
review to determine whether the application demonstrates clear evidence of error on the part of
OWCP in its most recent merit decision.10 OWCP’s regulations and procedures provide that
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review demonstrates
clear evidence of error on the part of OWCP.11
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.12 The evidence must be positive, precise and explicit and
must manifest on its face that OWCP committed an error.13 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.14 The evidence submitted must not only be of sufficient probative value
to create a conflict in the medical opinion evidence or establish a clear procedural error, but must
be of sufficient probative value to shift the weight of the evidence in favor of the claimant and
raise a substantial question as to the correctness of OWCP’s decision.15
The Board notes that clear evidence of error is intended to represent a difficult standard.16
Evidence that does not raise a substantial question concerning the correctness of OWCP’s decision
is insufficient to demonstrate clear evidence of error.17 It is not enough merely to show that the

7
Id. at § 10.607(a); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.4(b) (February 2016).
8

Id. at Chapter 2.1602.4 (February 2016).

9

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

10

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

11

20 C.F.R. § 10.607(b); supra note 7 at Chapter 2.1602.5(a) (February 2016).

12

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

13

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

14

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

15

R.C., Docket No. 17-0198; Thankamma Mathews, 44 ECAB 765 (1993).

16

R.K., Docket No. 16-0355 (issued June 27, 2016).

17

See R.L., Docket No. 18-0496 (issued January 9, 2019); Jimmy Day, 48 ECAB 652 (1997).

5

evidence could be construed so as to produce a contrary conclusion.18 This entails a limited review
by OWCP of the evidence previously of record and whether the new evidence demonstrates clear
error on the part of OWCP.19 The Board makes an independent determination of whether a
claimant has demonstrated clear evidence of error on the part of OWCP such that it abused its
discretion in denying merit review in the face of such evidence.20 Where a request is untimely and
fails to demonstrate clear evidence of error, OWCP will deny the request for reconsideration
without reopening the case for a review on the merits.21
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
An application for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.22 As appellant’s request for reconsideration was not received
by OWCP until June 20, 2017, more than one year after issuance of its June 29, 2012 merit
decision, the Board finds that it was untimely filed. Consequently, he must demonstrate clear
evidence of error by OWCP in its June 29, 2012 decision.23
The Board finds that appellant has not demonstrated clear evidence of error. Appellant
failed to submit the type of positive, precise, and explicit evidence that manifests on its face that
OWCP committed an error in its June 29, 2012 decision.24
In the decision dated June 29, 2012, OWCP denied modification of its December 29, 1998
decision to terminate compensation for accepted medical conditions. The December 29, 1998
decision to terminate appellant’s medical and compensation benefits found that the weight of the
medical evidence, as represented by the opinion of an impartial medical specialist, established that
he no longer had residuals of the accepted employment injury.
In his request for reconsideration, appellant, through counsel, argued that a recurrence
would be appropriate in appellant’s claim and attached reports from Dr. Cooper, dated April 19,
2012 to May 31, 2017. In these reports, Dr. Cooper expressed his opinion that appellant’s current
lumbar conditions were related to the accepted work-related injury on December 27, 1978. His
reports contain results of examination and diagnostic testing along with a history of injury and his
opinion on the causal relationship between appellant’s December 27, 1978 work-related injury and
appellant’s present conditions. These reports fail to demonstrate clear evidence of error on the
18

Id.

19

Id.

20

See Pete F. Dorso, 52 ECAB 424, 427 (2001); supra note 15 at 44 ECAB 765, 770 (1993).

21

20 C.F.R. § 10.608(b).

22

Supra note 4.

23

Supra note 7.

24

Id. See also A.C., Docket No. 17-0663 (issued October 24, 2017).

6

part of OWCP in issuing its June 29, 2012 decision denying modification of termination of
appellant’s compensation benefits.
As noted, clear evidence of error is intended to represent a difficult standard.25 The
submission of a detailed, well-rationalized medical report which, if submitted before the merit
decision was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.26 None of the evidence submitted on reconsideration
manifests on its face that OWCP committed an error in terminating appellant’s compensation
benefits. Appellant has not otherwise submitted evidence of sufficient probative value to raise a
substantial question as to the correctness of OWC’s June 29, 2012 decision. Thus, the Board finds
that OWCP properly denied his request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the June 22, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

25

Supra note 16.

26

See F.R., Docket No. 09-0575 (issued January 4, 2010).

7

